By the Court.

Lumpkin, J.
delivering the opinion.
A motion was made to dismiss this bill for want of equity, and also of jurisdiction, which was overruled.
Is there equity in the bill ? Is it just and right to permit this property to be wrested from Frith at this late day, without accounting with him for the expense of raising it, and of supporting and educating his step-children ? Is it expedient or proper to take it all out off his hands, being himself a distributee of the estate, just for Dorsett the administrator to return to him back his share less the commissions for the double operation of receiving and paying it out ? Thus deducting five per cent grist at every turn of the mill. We think not.
On the contrary, we hold as we have done under like circumstances before, that the bill makes a clear case for the interposition of a Court of Equity.
And as to jurisdiction, how stands the matter ? True, Dorsett, the plaintiff in error, lives in Jasper, but the defendant and the property, and the young Silers, the co-distribu•tees, for whose benefit this proceeding is instituted, are all in Randolph. This is an attempt to recover the property there. If the defendant has any plea, legal or equitable to set up against the recovery in trover, Randolph county is the proper place to make and try it, as a majority of this Court hold *249under the bill as it now stands. Let the bill be amended so as to make the young Silers co-defendants and the Court is unanimous that there will be both equity in the bill, and jurisdiction in Randolph to hear and determine it.
Judgment affirmed with directions.